UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4302



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BETTY KAY JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CR-01-695)


Submitted:   August 22, 2003            Decided:   September 10, 2003


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Kevin Frank McDonald, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Betty Kay Jones pled guilty to conspiracy to possess or utter

counterfeit obligations of the United States, in violation of 18

U.S.C. § 371 (2000), 18 U.S.C.A. § 472 (West Supp. 2003).              The

district court sentenced her to six months in prison.              Jones’

counsel has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in his view, there are no

meritorious grounds for appeal.       However, he raises the issues of

whether the district court complied with Rule 11 of the Federal

Rules of Criminal Procedure in accepting Jones’ guilty plea, and

whether the district court erred in sentencing Jones to six months

in prison.    Although notified of her right to do so, Jones has not

filed a pro se supplemental brief. Finding no reversible error, we

affirm.

     After reviewing the transcript of the plea proceeding, we

conclude     that   the   district   court   fully   complied   with   the

requirements of Rule 11 in accepting Jones’ guilty plea.          Turning

to the sentencing issue, we find that we have no authority to

review the district court’s decision to sentence Jones to six

months in prison because this sentence is within the properly

calculated guidelines range and is below the statutory maximum

sentence of five years.         See 18 U.S.C. § 371 (setting forth

statutory maximum); United States v. Porter, 909 F.2d 789, 794 (4th

Cir. 1990) (finding challenge to court’s exercise of discretion in


                                     2
setting a sentence within a properly calculated guidelines range

not addressable on appeal).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.             We

therefore affirm Jones’ conviction and sentence.                 This court

requires that counsel inform his client, in writing, of her right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      3